DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 5 recites “a combined thickness of several of the microcapsules”. It is unclear what the meaning of several is, and it is unclear how one of ordinary skill in the art is supposed to ascertain the meaning or perform the measurement. Thus the claim is unclear and therefore indefinite.
Claim 13 recites the limitation "the third layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examine will examine the claim as if it depended from Claim 12 instead of from Claim 9.
Claim 18 recites the limitation "the third layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examine will examine the claim as if it depended from Claim 17 instead of from Claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 3, 6, and 7 (instant application) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 of copending Application No. 16/721,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 3, 6, and 7 corresponds to combination of reference claims 5 and 10 of ‘226. 
Instant invention is drawn to a thermally expandable sheet production method comprising forming a first thermally expansive layer on a base and containing a first thermally expandable material and a first binder, the first thermally expansive layer having a first ratio of the first thermally expandable material with respect to the first binder; forming a second thermally expansive layer on the first thermally expansive layer and containing a second thermally expandable material and a second binder, the second thermally expansive layer having a second ratio of the second thermally expandable material with respect to the second binder; and forming a third thermally expansive layer on the second thermally expansive layer and containing a third thermally expandable material and a third binder, the thermally expansive layer having a third ratio of the third thermally expandable material with respect to the third binder, wherein the first ratio is lower than the second ratio and the third ratio is lower than the second ratio. 
The instant first thermally expansive layer meets the reference third thermally expansive layer of ‘226; the instant second thermally expansive layer meets the reference first thermally expansive layer of ‘226; and the instant third thermally expansive layer meets the reference second thermally expansive layer of ‘226.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6-12, and 14-17 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicated as having allowable subject matter because the recited limitations that a first ratio of the first thermally expandable material with respect to the first binder is lower than a second ratio of the second thermally expandable material with respect to the second binder, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-8 would be allowable as depending from an indicated-allowable base claim, rejections under 35 USC 112(b) notwithstanding.
Independent Claim 9 is indicated as having allowable subject matter because the recited limitations that a first ratio of the first thermally expandable material with respect to the first binder is lower than a second ratio of the second thermally expandable material with respect to the second binder, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 10-13 would be allowable as depending from an indicated-allowable base claim, rejections under 35 USC 112(b) notwithstanding.
Independent Claim 14 is indicated as having allowable subject matter because the recited limitations that a first ratio of the first thermally expandable material with respect to the first binder is lower than a second ratio of the second thermally expandable material with respect to the second binder, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 15-18 would be allowable as depending from an indicated-allowable base claim, rejections under 35 USC 112(b) notwithstanding.
A close prior art reference Motoyanagi (US 2016/0075083 A1, here made of record) discloses apparatus and method for heating thermal expansion sheet, the sheet comprising a base material and a foaming resin layer provided above the base material in with a thermal foaming agent (thermal expansion microcapsules) is distributively arranged in binder which is thermoplastic resin. A grayscale image (absorbing portion) is printed on the face of the foaming resin layer with black ink from photothermal conversion material, with a portion formed with high concentration and a portion formed with low concentration. A heater emits thermal energy directed at the thermal expansion sheet and the black ink absorbs the heating amount converted from the heat radiation rays of the heater thereby transmitting the heat to the thermal foaming agent contained in the foaming resin layer to cause a thermal-expansion reaction in the agent. The foaming portion of the sheet expands and rises with the height of the foaming portion rising higher than the height of the non-faming portion, thus forming unevenness. Motoyanagi does not disclose a second thermally expansive layer and does not disclose the claim limitations recited above.
A close prior art reference Nakakawara et al. (JP 2009281112A, here made of record) discloses a wallpaper substrate base with a first thermally expansive layer comprising a first thermally expandable material and a first vinyl chloride resin binder, the first layer having a first ratio of the first thermally expandable material and the first vinyl chloride resin binder, and a second thermally expansive layer comprising a second thermally expandable material and a second vinyl chloride resin binder, the second layer having a second ratio of the second thermally expandable material and the second vinyl chloride resin binder. Among the first layer and the second layer, the expansion ratio of the second layer is relatively lower then the expansion ratio of the first layer to give the wallpaper the benefit of moderate flexibility and excellent workability. Nakakawara et al. do not disclose the first ratio is lower than the second ratio and one of ordinary skill in the art would infer that a reversal of the ratios of Nakakawara et al. would result in the loss of those benefits. Nakakawara et al. do not disclose the claim limitations recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743